Citation Nr: 0019157	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  93-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In a 
December 1997 decision, the issue listed on the title page 
and two additional issues were denied by the Board.  (One of 
those issues was entitlement to service connection for post 
traumatic stress disorder.)  

The veteran appealed the denial of the issue listed on the 
title page to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In an order dated December 3, 1999, the 
Court vacated that portion of the December 1997 Board 
decision that denied the issue listed on the title page, and 
granted a Joint Motion for Remand.  The basis for the Joint 
Motion was that the law concerning new and material evidence 
had changed since the December 1997 decision by the Board had 
been entered.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).


FINDINGS OF FACT

1.  Entitlement to service connection for depressive neurosis 
was denied by an October 1980 rating decision based on a 
determination that this condition was not shown to have been 
incurred in or aggravated by service; the veteran was 
notified of this decision in November 1980 and a timely 
appeal was not filed.

2.  The October 1980 rating decision is the last final 
decision addressing the issue of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder on any basis. 

3.  Evidence received since the October 1980 rating decision, 
principally in the form of a June 2000 statement from a 
private psychiatrist, is neither cumulative nor redundant, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim for entitlement to 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder.   

4.  Competent evidence linking a current psychiatric 
disability to an acquired in-service psychiatric disability 
has been presented


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying entitlement to 
service connection for depressive neurosis is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1999).

2.  Evidence received subsequent to the October 1980 rating 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999). 

3.  The claim for entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  A well grounded 
claim for service connection requires a finding of the 
existence of a current disability and competent evidence of 
an etiologic relationship between that disability and an 
injury or disease incurred in service.  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The credibility of the evidentiary assertions is 
presumed for making the initial well-grounded determination.   
  
Entitlement to service connection for depressive neurosis was 
denied by an October 1980 rating decision based on a 
determination that this condition was not shown to have been 
incurred in or aggravated by service.  The veteran was 
notified of this decision in November 1980 and a timely 
appeal was not filed.  Thus, this decision is "final."  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1103 (1999).  The October 1980 rating decision 
is the last final decision addressing the issue of 
entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder on any basis.  Such 
final unappealed rating actions, in the absence of clear and 
unmistakable error, can only be reopened upon the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. § 
3.156(a).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 
38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new", 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge, 155 F.3d 1356, 1359.  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, 155 F.3d 
at 1359.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

In the Joint Motion, fault was found with fact that the 
"Hodge" (a decision promulgated after the December 1997 
Board decision) standard for determining whether new and 
material evidence was not applied by the Board.  Accordingly, 
the  Board in the analysis that follows will apply the 
principles enumerated in Hodge.  As this analysis will result 
in the reopening of the claim on appeal, the Board concludes 
that the veteran will not be prejudiced by this action.  
Thus, there is no need to remand the veteran's claim to the 
RO for initial consideration of the criteria required for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); VAOPGCPREC 6-92, 57 Fed.Reg. 49744 (1992); VAOPGCPREC 
16-92, 57 Fed.Reg. 49747 (1992).  

Evidence submitted subsequent to the October 1980 rating 
decision (as well as the December 1997 Board decision) 
includes a June 2000 statement from a private psychiatrist, 
Adrian B. Blotner, M.D, that links the veteran's current 
depression to in-service depression.  Thus, as the evidence 
before the RO at the time of the October 1980 rating decision 
did not include any such competent medical opinion linking a 
current psychiatric disability to an acquired in-service 
psychiatric disability, the Board concludes that sufficient 
"new" and "material" evidence has been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.  Hodge, 155 F.3d 1356, 1359.  

Applying the three tests as outlined in Hodge required to 
reopen claims, it is noted initially that as evidence linking 
a current disability to service is one of the elements 
necessary for a grant of service connection, the June 2000 
statement "bears directly and substantially upon the 
specific matter under consideration" to the extent that it 
potentially demonstrates such a linkage.  Secondly, the June 
2000 statement clearly represents "actually new" evidence 
as the evidence of record before the RO at the time of the 
October 19980 rating decision, as indicated, did not contain 
any medical "nexus" evidence.  Finally, the June 2000 
statement is felt by the Board to be so significant, in light 
of its evidence linking a current disability due to 
depression to in-service depression, that this evidence must 
be considered in order to "fairly decide the merits of the 
claim."  Thus, the Board concludes that sufficient evidence 
has been presented to reopen the claim for service connection 
for a psychiatric disorder other than post-traumatic stress 
disorder.  Hodge, 155 F.3d 1356, 1359. 

Having reopened the claim for service connection for a 
psychiatric disability other than post-traumatic stress 
disorder, the Board must next determine whether this claim is 
well grounded.  Elkins, 12 Vet. App. at 209 (1999).  The 
Board concludes that a well-grounded claim for service 
connection for a psychiatric disorder other than post-
traumatic stress disorder has been presented, as the June 
2000 private medical opinion represents competent evidence 
linking a current psychiatric disability to in-service 
depression.  Edenfield, 8 Vet. App. at 384, 388; Caluza, 7 
Vet. App. at 498.  The credibility of this evidence has been 
presumed in making this determination. 

 
ORDER

The veteran's claim for entitlement to service-connection for 
a psychiatric disability other than post-traumatic stress 
disorder is reopened and found to be well-grounded.  To this 
extent only, the appeal is granted.



REMAND

As indicated, the third step of the Elkins analysis following 
the reopening of a claim and the determination that the clam 
is well-grounded is to evaluate the claim on the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  The Board concludes that in order to fulfill 
the duty to assist the veteran and comply with the 
instructions of the Joint Motion, further development is 
necessary.  

The Joint Motion indicated that because the veteran reported 
in a January 1991 statement that a VA physician at the 
Biloxi, Mississippi, VA Medical Center related a current 
psychiatric disorder to service, the VA had the duty under 
38 U.S.C.A. § 5103(a) (West 1991) and Graves v. Brown, 8 Vet. 
App. 522, 524 (1996) to inform the veteran that he should 
obtain and submit evidence of this purported statement.  
Accordingly, the RO will be directed to contact the veteran 
and request that he submit evidence of the purported VA 
physician's statement linking a current psychiatric disorder 
to service.  

The RO will also be directed to schedule the veteran for a VA 
psychiatric examination to specifically identify what, if 
any, current psychiatric disability is related to an acquired 
in-service psychiatric disability.  It is noted in this 
regard that while the Board found the claim on appeal to be 
well-grounded largely based on the June 2000 statement of Dr. 
Blotner, that does not end the matter, as the credibility of 
this statement was presumed in finding the claim on appeal to 
be well grounded.  However, in adjudicating the claim on the 
merits, the Board is "certainly free to discount the 
credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992). 
 
For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO is to contact the veteran and 
request that he submit written evidence 
documenting that a physician at the VA 
Medical Center in Biloxi stated that he 
had a current psychiatric disability 
linked to his military service.  

2.  The veteran is to be afforded a VA 
psychiatric examination in which the 
examiner, based upon the findings of this 
examination and the pertinent evidence 
contained in the claims file, is to 
answer the following questions: 

1)  Did the veteran during service 
manifest symptoms of a personality 
disorder that pre-existed service, a 
psychiatric disability that was acquired 
during service, or both? 

2)  If the only in-service psychiatric 
disorder was a personality disorder, did 
this disorder maturate into depression or 
some other acquired psychiatric 
disability?  

3)  Are you in agreement with the 
conclusion with regard to the link 
between in-service and post-service 
depression reached by Dr. Blotner in his 
June 2000 statement?  If not, the reasons 
therefore should be enumerated in detail.  

4)  If it is concluded that the veteran 
has a current psychiatric disability 
linked to an acquired in-service 
psychiatric disability, the exact nature 
of such disability is to be described in 
detail.  

3.  After ensuring the completion of the 
development requested above and any 
additional development deemed 
appropriate, the RO should adjudicate the 
issue of entitlement to service 
connection for a psychiatric disability 
other than post-traumatic stress 
disorder.  If the determination is 
unfavorable to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



